Citation Nr: 0413125	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for back injury.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for ulcers.  

3.  Entitlement to service connection for a right knee 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 and 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Roanoke, 
Virginia.  

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for back injury is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  Efforts to reconstruct the veteran's service and post-
service medical history have been undertaken by VA to the 
fullest extent possible.

3.  A claim for service connection for ulcers was denied by 
the RO in October 1991.  That decision represents the last 
final denial on any basis.

4.  Evidence received since the October 1991 RO decision is 
cumulative and is not so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

5.  The veteran has not presented competent medical evidence 
of a nexus between service and his current right knee 
disability.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1991 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for ulcers.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The veteran is not shown to have a right knee due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  

The Board does not believe that voiding the January 2002 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center.  The 
Board points out that the RO has requested that the veteran 
furnish any service medical records in his possession or any 
other documentation that he had a right knee disability or 
ulcers during service, but he has not provided any such 
records.  Accordingly, another attempt to procure the service 
medical records or other relevant evidence is not necessary.  
In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  

1.  New and Material

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the Board decision dated in 
May 1974.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

The veteran is seeking to reopen his claim for service 
connection for ulcers, which was previously denied by the RO 
in an October 1991 decision.  The veteran filed an 
application to reopen his claim in July 2000.  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed  on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in 2000.  As 
a result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below.

Factual Background

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  It 
appears from a May 1978 response to a request for records 
that the veteran's service medical records were destroyed at 
the 1973 fire at the National Personnel Records Center 
(NPRC), and that attempts to reconstruct those records have 
been unsuccessful.  This was again confirmed by the NPRC in 
October 1991.

In October 1991, the RO denied service connection for ulcers 
on the basis that there was no medical evidence to establish 
that the claimed condition was incurred during the veteran's 
military service or aggravated during his military service.  
Post service evidence at the time of the October 1991 rating 
decision consisted of lay statements from two individuals who 
served with the veteran.  These statements provide a vague 
account of the veteran's apparent hospitalization at Camp 
Pickett in January 1949.  The reason for the hospitalization 
was not clear.  

Evidence received since the October 1991 RO decision includes 
duplicate copies of the lay statements, as well as additional 
lay statements from individuals who worked with the veteran 
soon after discharge in 1954.  These statements indicated 
that shortly after service the veteran experienced stomach 
problems.  It was reported that he was treated for ulcers at 
a VA hospital in 1954.  VA and private outpatient treatment 
records dated from 1976 to 2000 show ongoing treatment for 
ulcers beginning in 1976.  

In May 2004, the veteran submitted additional evidence 
directly to the Board without a signed waiver of initial 
consideration by the agency of original jurisdiction(AOJ).  
Much of the evidence received consists of duplicate copies of 
selected service records, VA correspondence as well as recent 
post service medical and lay evidence pertinent to an 
unrelated lumbar spine claim.  

Analysis

The evidence missing at the time of the October 1991 rating 
decision was medical evidence to show that that the veteran's 
ulcers were incurred or aggravated during active service.  
While additional documents have been associated with the file 
subsequent to the RO's October 1991 rating decision, the 
record still does not contain any such evidence.  

Evidence received since the October 1991 RO decision includes 
VA and private outpatient treatment records dated from 1976 
to 2000, which show the veteran was treated for ulcers.  
These records are new because they were not previously of 
record at the time of the prior RO decision.  However, these 
records are not material because they are not relevant to the 
issue of whether the veteran incurred ulcers during active 
service.  Further, the evidence does not establish any link 
between his current disability and service and thus it does 
not materially alter the previous evidentiary picture.  See 
38 C.F.R. §§ 3.156, 3.303; Hodge, supra.  

The lay statements written by the veteran's former co-workers 
give a history of the veteran being treated for ulcers since 
1954.  However, like the other written statements, previously 
submitted by others, such evidence is not sufficient to 
reopen the claim because it contains contentions that are 
substantively identical to those made in connection with the 
prior denial.  Consequently, merely to reiterate these same 
allegations and arguments, when previously made, does not 
constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, since these individuals do not 
possess the medical expertise and training to competently 
offer an opinion as to whether the veteran's low back 
disability and ulcers were incurred or aggravated in active 
service, lay allegations purporting to do so also are not 
material.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As noted before, the veteran submitted additional evidence 
directly to the Board, primarily consisting of duplicates of 
evidence previously submitted and considered.  Although not 
accompanied by a specific written waiver of RO jurisdiction, 
the Board finds that a remand for RO consideration of the 
aforementioned evidence, in the first instance, is not 
warranted because that evidence is either not relevant to the 
issue under consideration (and, hence, not "material"), or 
is duplicative of evidence previously considered (and, hence, 
not "new").

The veteran has proffered little in the way of "new" 
evidence as to the claim inasmuch as it only shows post 
service treatment without opinion as to onset during active 
service and simply is not probative of the question of 
whether either disorder was incurred or aggravated in 
service, the pivotal issue underlying the veteran's claim for 
service connection.  Hence, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and, thus, is not so significant that it must 
be considered to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


Factual Background

As noted, previously, the veteran's service medical records 
are not currently of record, despite attempts by the RO to 
obtain them.  May 1978 and October 1991 responses to requests 
for records indicates that the veteran's service medical 
records were destroyed at the 1973 fire at the National 
Personnel Records Center, and that repeated attempts to 
reconstruct those records have been unsuccessful.  

Post-service evidence in support of the veteran's claim 
includes VA and private outpatient treatment records, which 
together cover the period from 1976 to 2000.  These records 
show treatment for complaints of myalgia and arthralgia of 
multiple joints, particularly the knees beginning in 1976.  
The veteran dated the onset in the right wrist approximately 
10 years prior.  Also of record is a November 1998 X-ray 
report of the right knee, which shows moderate degenerative 
changes.  

In May 2004, the veteran submitted additional evidence 
directly to the Board without AOJ waiver.  Much of the 
evidence received consists of duplicate copies of selected 
service records, VA correspondence as well as recent post 
service medical and a lay evidence pertinent to an unrelated 
lumbar spine claim.  

Analysis

The veteran has alleged that he was treated for a right knee 
injury during active military service.  While such treatment 
cannot be verified due to the loss of his service medical 
records, the remainder of the medical evidence does not 
demonstrate that such an in-service disease or injury 
resulted in the veteran's current right knee arthritis.  

The earliest recorded medical history places the presence of 
right knee complaints in 1998, almost 45 years after his 
separation from active service. That is, there is no 
competent evidence of continuing or chronic right knee 
disability in the years following service.  The current 
medical evidence does not establish the presence of a 
continuing disability for the purposes of chronicity.  Other 
evidence of record contains a clinical reference to symptoms 
in 1976 with possible onset of 10 years prior.  Even this 
date leaves a significant gap between service and the initial 
confirmation of a right knee disability with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2003); Savage, at 498.  

Moreover, no medical expert of record has suggested that the 
veteran's current right knee arthritis first began during 
military service, or within a year thereafter.  The examiner 
in 1998 simply diagnosed right knee degenerative changes and 
did not specifically attribute the veteran's impairment to 
his military service.  No additional post-service medical 
records that discuss the etiology of the veteran's right knee 
disability have been obtained and associated with the claims 
folder.  

Thus, even assuming the veteran was treated for some type of 
right knee injury during service, the Board can only conclude 
that such a disease or injury was acute and transitory, given 
that subsequent post-service medical records are negative for 
complaints, findings or treatment of right knee disability, 
until 1998.  While the veteran has alleged that his current 
right knee disability began during military service, he has 
not demonstrated himself to be a medical expert; thus, his 
assertions regarding matters of medical diagnosis, causation, 
and etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The only other evidence submitted in support of the veteran's 
claims is the lay evidence from the veteran.  The Board also 
recognizes the contentions of the veteran's friends and co-
workers that his current right knee disability is related to 
active duty.  In general, lay witnesses, are only competent 
to testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu, supra.  However, the lay 
evidence from fellow servicemen offered in 1991 and 2000 was 
based on recollections from a point in time as early as 1948 
and because of the passage of so much time, the reliability 
of such recollections versus current evidence record of 
record may be called into question.  In this respect the 
Board is not finding or implying that the veteran, or any lay 
party on his behalf, is deliberately or consciously 
misrepresenting his medical history and indeed recognizes 
that the veteran's service medical records, which likely 
would be highly probative, are lost, presumably destroyed by 
fire.  However, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

As noted before, the veteran submitted additional evidence 
directly to the Board.  Although not accompanied by a 
specific written waiver of RO jurisdiction, the Board finds 
that a remand for RO consideration of the aforementioned 
evidence, in the first instance, is not warranted.  The 
additional evidence received is without any relevant or 
material bearing on the outcome of the claim for right knee 
injury currently on appeal.  Therefore, there is no need to 
remand this issue to the RO for initial consideration of the 
recently received evidence.

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's right knee disability, which was first documented a 
number of years after his separation from service, to his 
active military duty.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has a 
right knee disability, which is traceable to his military 
service, either having its onset during service or as the 
product of continued symptoms since service.  As a result, 
the veteran's claim of service connection for a right knee 
disability must be denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for low back disability, the 
appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for ulcers, the appeal is 
denied.

Service connection for a right knee disability is denied.


REMAND

In May 2004, the veteran submitted additional evidence 
primarily consisting of duplicates of selected service 
records, VA correspondence, and lay statements.  However, 
included in this evidence is a lay statement from an 
acquaintance describing the veteran's physical condition and 
considerable back pain along with a June 2003 MRI report of 
the lumbar spine.  Unfortunately, however, a signed waiver of 
RO jurisdiction did not accompany this evidence; hence, the 
Board may not consider such evidence in the first instance in 
the adjudication of the claim on appeal.  Therefore, the 
issue must be returned to the RO for its review of the 
aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case prior to the case being 
sent back to the Board.  See 38 U.S.C.A. § 7104(a) (West 
2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should again review the record.  
The evidence received by the Board in May 
2004 and any other additional evidence 
submitted and not previously considered, 
should also be reviewed.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



